El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Apolinar Ortiz falleció el día 15 de febrero de 1915, de-jando un testamento fechado 15 de septiembre de 1903, en el que nombraba por sus únicos y universales herederos a dos de sus hijos, designados por él como legítimos, pero que en realidad eran legitimados. Pero Apolinar Ortiz tenía tam-bién un hijo natural reconocido, llamado Juan Ortiz y León, que falleció antes que su padre en 15 de septiembre de 1903. Los demandantes y apelados son los legítimos hijos del ci-tado Juan Ortiz y León. Con estos hechos debidamente pre-sentados ante la corte, ésta declaró nulo y sin efecto el ci-tado testamento de 15 de septiembre de 1903 en tanto cuanto en el mismo se preterían los derechos de los demandantes a suceder a su abuelo ya citado.
Convenimos con los apelantes en que los derechos de una *333persona para suceder en la herencia, muy especialmente en cuanto a su participación, deben regirse por la ley en vigor al tiempo de la muerte del causante, pero de esta premisa no se sigue que los hijos legítimos en este caso no podrían adquirir de su abuelo lo que su padre Juan Ortiz y León hu-biera podido recibir de su padre, si hubiera estado vivo en-tonces el citado Juan Ortiz y León. Son dos los problemas jurídicos a considerar. El uno' es el derecho a suceder en el caudal hereditario de Apolinar Ortiz. El otro, el dere-cho de representación. No habiéndose repudiado el dere-cho de representación quedó subsistente en favor de los ape-lados al fallecer su propio padre. En el Derecho Eomano el heredero sucedía en la personalidad de su padre. En al-gunos respectos ha sido modificada la sucesión universal, pero no este sentido.
La objeción principal que se ha presentado en este caso consiste en que con arreglo a la ley positiva los nietos no tienen el derecho de representación cuando el abuelo deja tantos hijos legítimos como naturales y los nietos son hijos de un hijo natural. Los apelantes descansan casi exclusiva-mente en el texto inglés de las reglas para la sucesión testa-mentaria, transcritas y traducidas a continuación:
“(3886) Sec. 14. — Cuando el testador deje hijos o descendientes legítimos e hijos naturales legalmente reconocidos, tendrá cada uno de éstos derecho a la mitad de la cuota que corresponda a cada uno de los legítimos no mejorados, siempre qué quepa dentro del tercio de libre disposición, del cual habrá de sacarse, deduciendo antes los gastos de entierro y funeral. Los hijos legítimos podrán satisfacer la cuota que corresponda a los naturales en dinero o en otros bienes de la herencia a justa regulación.
“(3887) Sec. 15. — Cuando el testador no dejare hijos o descen-dientes, pero sí ascendientes legítimos, los hijos naturales reconocidos tendrán derecho a la mitad de la parte de herencia de libre dispo-sición.
“Esto se entiende sin perjuicio de la legítima del viudo, conforme a la sección 10 de esta ley, de modo que, concurriendo el viudo con hijos naturales reconocidos, se adjudicará a éstos sólo en nuda pro-*334piedad, mientras viviere el viudo, lo que les falte para completar su legítima.
“(3888) Seo. 16. — Cuando el testador no dejare descendientes ni ascendientes legítimos, los Rijos naturales reconocidos tendrán de-recho a la tercera parte de la herencia.
“(3889) Sec. 17. — Los derechos reconocidos a los hijos naturales en la sección precedente se transmiten por su muerte a sus descen-dientes legítimos.”
Ellos mantiene que las palabras “sección precedente” de la sección 3889 sólo se refiere a la sección 3888 y que ex-cluyen la sección 3886 (de aplicación a este caso) que es la que rige cuando concurren los hijos legítimos con los natura-les. Pero el texto español de la sección 3889 es claro en este punto y dice “secciones.” La ley es indisputablemente de origen español. En el caso de Celis Alquier v. Méndez, 18 D. P. R. 150, esta corte estudió, con otro propósito, estas secciones y dijo que el fin principal que se propuso la legis-latura al aprobarlas fué el de restaurar la ley respecto a hijos naturales al estado en que estaba antes de 1902 y con-ceder un derecho hereditario a los hijos naturales y no a toda clase de hijos ilegítimos. Dada la diferencia de am-bos textos y la historia de los preceptos legales, sostenemos que la intención de la legislatura está expresada en el texto español. La falta del texto inglés en no decir “secciones” fué una mera omisión. Ni sería forzar violentamente la interpretación de la ley, con el fin de hacer efectiva la inten-ción de la legislatnra, el hacer que el “singular” incluya el plural, especialmente cuando la sección 3886 es también una sección precedente. Una interpretación algo semejante a ésta de la palabra “precedente” se halla en los casos de Soleman v. Shattuck, 2 Hun. 497, 502; Sharon v. Sharon, 79 Cal. 633, 640, 22 Pac. 26, 28.
Este es un caso de sucesión testada, pero los apelantes insisten en que las reglas aplicables a la sucesión intestada sostienen su punto de vista; y citan el artículo 913 del Có-digo Civil (4009 de la Compilación), que reza como sigue:
*335“Art. 913. — A falta de descendientes y ascendientes legítimos, sucederán al difunto en el todo de la herencia los hijos naturales legal-mente reconocidos.
“Si con los hijos naturales concurrieren descendientes de otro hijo natural o legitimado que hubiese fallecido, los primeros suce-derán por derecho propio y los segundos por representación.
“Los derechos hereditarios concedidos al hijo natural en los dos párrafos anteriores, se transmitirán por su muerte a sus descen-dientes, quienes heredarán a su abuelo difunto.
“En el caso de quedar descendientes o ascendientes legítimos, los naturales (?) sólo percibirán de la herencia la porción que se les concede en la Ley para modificar y derogar los artículos 795, 796, etc., del Código Civil, aprobada el 9 de marzo de 1905.
“El hijo natural no tiene derecho a suceder abintestato a los hijos y parientes legítimos del padre o madre que lo haya reconocido, ni ellos al hijo natural ni al legitimado.
“Si el hijo natural reconocido muere sin dejar posteridad legi-timada o reconocida por él, le sucederá por entero el padre o madre que le reconoció; y si los dos le reconocieron y viven, le heredarán por partes iguales.
“A falta de ascendientes naturales, heredarán al hijo natural sus hermanos naturales, según las reglas establecidas para los hermanos legítimos. ’ ’
El derecho de un hijo natural para suceder a su padre quizá no lo concede el artículo 913, tan claramente como el 905, pero a nuestro entender el primero de dichos artículos revela la política general de la legislatura de hacer que los derechos de los hijos naturales desciendan, al menos, hasta sus hijos legítimos, aún bajo el supuesto, que negamos, de que tal derecho no esté garantido por el citado artículo 913.
Es de advertirse que la opinión de Manresa, tanto en cuanto a la sucesión testamentaria como a la intestada, tiende a sostener la conclusión a que hemos llegado. Man-resa, Comentarios al Código Civil, Tomo VII, p. 107; Tomo VI, p. 559. El artículo 1004 del Código Civil, en materia de colación, arroja también un poco de luz sobre este punto.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

*336Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
El Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey no intervinieron.